
	
		II
		110th CONGRESS
		1st Session
		S. 97
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to replace the Hope and Lifetime Learning credits with a partially refundable
		  college opportunity credit. 
	
	
		1.Short titleThis Act may be cited as the
			 College Opportunity Tax Credit Act of
			 2007.
		2.College opportunity tax credit
			(a)In general
				(1)Allowance of creditSection 25A(a) of the Internal Revenue Code
			 of 1986 (relating to allowance of credit) is amended—
					(A)in paragraph (1), by striking the
			 Hope Scholarship Credit and inserting the eligible student
			 credit amount determined under subsection (b), and
					(B)in paragraph (2), by striking the
			 Lifetime Learning Credit and inserting the part-time, graduate,
			 and other student credit amount determined under subsection (c).
					(2)Name
			 of creditThe heading for
			 section 25A of such Code is amended to read as follows:
					
						25A.College opportunity
				credit
						.
				(3)Clerical amendmentThe table of sections for subpart A of part
			 IV of subchapter A of chapter 1 of such Code is amended by striking the item
			 relating to section 25A and inserting the following:
					
						
							Sec. 25A. College opportunity
				credit.
						
						.
				(b)Eligible students
				(1)In generalParagraph (1) of section 25A(b) of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking the Hope Scholarship
			 Credit and inserting the eligible student credit amount
			 determined under this subsection, and
					(B)by striking Per student credit in
			 the heading and inserting In general.
					(2)Amount of creditParagraph (4) of section 25A(b) of such
			 Code (relating to applicable limit) is amended by striking 2 and
			 inserting 3.
				(3)Credit refundable
					(A)In generalSection 25A of such Code is amended by
			 redesignating subsection (i) as subsection (j) and by inserting after
			 subsection (h) the following new subsection:
						
							(i)Portion of Credit Refundable
								(1)In generalThe aggregate credits allowed under subpart
				C shall be increased by the amount of the credit which would be allowed under
				this section—
									(A)by reason of subsection (b), and
									(B)without regard to this subsection and the
				limitation under section 26(a) or subsection (j), as the case may be.
									(2)Treatment of creditThe amount of the credit allowed under this
				subsection shall not be treated as a credit allowed under this subpart and
				shall reduce the amount of credit otherwise allowable under subsection (a)
				without regard to section 26(a) or subsection (j), as the case may
				be.
								.
					(B)Technical amendmentSection 1324(b) of title 31, United States
			 Code, is amended by inserting , or enacted by the
			 College Opportunity Tax Credit Act of
			 2007 before the period at the end.
					(4)Limitations
					(A)Credit allowed for 4 yearsSubparagraph (A) of section 25A(b)(2) of
			 such Code is amended—
						(i)by striking 2 in the text
			 and in the heading and inserting 4, and
						(ii)by striking the Hope Scholarship
			 Credit and inserting the credit allowable.
						(B)Elimination of limitation on first 2 years
			 of postsecondary educationSection 25A(b)(2) of such Code is amended
			 by striking subparagraph (C) and by redesignating subparagraph (D) as
			 subparagraph (C).
					(5)Conforming amendments
					(A)The heading of subsection (b) of section
			 25A of such Code is amended to read as follows:
						
							(b)Eligible
				students
							.
					(B)Section 25A(b)(2) of such Code is
			 amended—
						(i)in subparagraph (B), by striking the
			 Hope Scholarship Credit and inserting the credit
			 allowable, and
						(ii)in subparagraph (C), as redesignated by
			 paragraph (4)(B), by striking the Hope Scholarship Credit and
			 inserting the credit allowable.
						(c)Part-time, graduate, and other
			 students
				(1)In generalSubsection (c) of section 25A of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Part-time, graduate, and other
				students
							(1)In generalIn the case of any student for whom an
				election is in effect under this section for any taxable year, the part-time,
				graduate, and other student credit amount determined under this subsection for
				any taxable year is an amount equal to the sum of—
								(A)40 percent of so much of the qualified
				tuition and related expenses paid by the taxpayer during the taxable year (for
				education furnished to the student during any academic period beginning in such
				taxable year) as does not exceed $1,000, plus
								(B)20 percent of such expenses so paid as
				exceeds $1,000 but does not exceed the applicable limit.
								(2)Applicable limitFor purposes of paragraph (1)(B), the
				applicable limit for any taxable year is an amount equal to 3 times the dollar
				amount in effect under paragraph (1)(A) for such taxable year.
							(3)Special rules for determining
				expenses
								(A)Coordination with credit for eligible
				studentsThe qualified
				tuition and related expenses with respect to a student who is an eligible
				student for whom a credit is allowed under subsection (a)(1) for the taxable
				year shall not be taken into account under this subsection.
								(B)Expenses for job skills courses
				allowedFor purposes of
				paragraph (1), qualified tuition and related expenses shall include expenses
				described in subsection (f)(1) with respect to any course of instruction at an
				eligible educational institution to acquire or improve job skills of the
				student.
								.
				(2)Inflation adjustment
					(A)In generalSubsection (h) of section 25A of such Code
			 (relating to inflation adjustments) is amended by adding at the end the
			 following new paragraph:
						
							(3)Dollar limitation on amount of credit under
				subsection (a)(2)
								(A)In generalIn the case of a taxable year beginning
				after 2007, each of the $1,000 amounts under subsection (c)(1) shall be
				increased by an amount equal to—
									(i)such dollar amount, multiplied by
									(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
									(B)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $100, such amount shall be rounded to the
				next lowest multiple of
				$100.
								.
					(B)Conforming amendmentThe heading for paragraph (1) of section
			 25A(h) of such code is amended by inserting under subsection
			 (a)(1) after
			 credit.
					(d)Credit allowed against alternative minimum
			 tax
				(1)In generalSection 25A of the Internal Revenue Code of
			 1986, as amended by subsection (b)(3), is amended by redesignating subsection
			 (j) as subsection (k) and by inserting after subsection (h) the following new
			 subsection:
					
						(j)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
							(1)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(2)the sum of the credits allowed under this
				subpart (other than this section and sections 23, 24, and 25B) and section 27
				for the taxable
				year.
							.
				(2)Conforming amendmentSection 25(a)(1) of such Code is amended by
			 inserting 25A, after 24,.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
